Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered June 5, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s summation and the jury charge are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Canty, 60 NY2d 830; People v Bonaparte, 78 NY2d 26; People v Autry, 75 AD2d 836; People v Taik Kwung, 186 AD2d 365). In any event, neither the prosecutor’s summation nor the jury charge constituted reversible error (see, People v Diaz, 209 AD2d 632; People v Taik Kwung, supra).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Miller, O’Brien and Sullivan, JJ., concur.